The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 28, 2014

                                       No. 04-13-00702-CR

                                    Jose Luis RODRIGUEZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR0547
                            Honorable Ron Rangel, Judge Presiding

                                          ORDER
        After this court granted the court reporter a sixty-day extension of time to file the record,
the reporter’s record was due January 14, 2014. On January 27, 2014, the court reporter filed a
notice of late record. In the notice, the court reporter advises she has filed the record, but she
cannot file the exhibit index because the District Clerk’s office cannot locate the file that
contains State’s Exhibit 1. The reporter states she will file the record once the District Clerk
locates the missing exhibit. Accordingly, we order the Bexar County District Clerk to locate the
missing exhibit, State’s Exhibit 1, on or before February 12, 2014. If the clerk is unable to
locate the exhibit within that time frame, she is to notify this court in writing. We order the
court reporter, Amy Hinds Alvarado, to file the remaining portion of the reporter’s record in this
court on or before February 27, 2014.

       We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court